                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 UNITED STATES OF AMERICA                  )
                                           )
                                           )   Case No. 3:17-CR-00092
 v.                                        )   JUDGE TRAUGER
                                           )
 TAD ERIC CUMMINS                          )


           SUPPLEMENTAL MOTION FOR COMPASSIONATE RELEASE

         On July 15, 2020, Tad Cummins filed a pro se motion seeking compassionate

release. (D.E. 127, Pro Se Motion.) On July 16, 2020 this office was appointed to

represent him and now files the instant supplemental motion. (D.E. 128, Order.)

Mr. Cummins suffers from high blood pressure and is at an increased risk of harm

from Covid-19.

         Mr. Cummins respectfully moves this Court to reduce his sentence under 18

U.S.C. § 3582(c)(1)(A)(i), which allows such a reduction based on “extraordinary and

compelling reasons.” Since he is at high risk of severe harm from Covid-19, he asks

that this Court to reduce his sentence by ordering his immediate release, followed

by a period in home confinement.

I.      Statutory framework for sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i)

        The compassionate release statute grants sentencing courts authority to

reduce an otherwise final term of imprisonment for “extraordinary and compelling

reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). The statute provides:

        (1) in any case--




                                        1
     Case 3:17-cr-00092 Document 130 Filed 08/19/20 Page 1 of 10 PageID #: 902
              (A) the court, upon motion of the Director of the Bureau of
      Prisons, or upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the Bureau of
      Prisons to bring a motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden of the defendant’s
      facility, whichever is earlier, may reduce the term of imprisonment (and
      may impose a term of probation or supervised release with or without
      conditions that does not exceed the unserved portion of the original term
      of imprisonment), after considering the factors set forth in section
      3553(a) to the extent that they are applicable, if it finds that--

            (i) extraordinary and compelling reasons warrant such a
      reduction; . . .

      *****

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A) (emphasis added).

      The commentary to the Sentencing Commission policy statement identifies

some reasons that typically amount to “extraordinary and compelling reasons for a

sentence reduction,” including:

      (A) Medical Condition of the Defendant.—
            (i) The defendant is suffering from a terminal illness (i.e., a serious and
            advanced illness with an end of life trajectory). . . .
            (ii) The defendant is—
                   (I) suffering from a serious physical or medical condition,
                   (II) suffering from a serious functional or cognitive impairment,
            or
                   (III) experiencing deteriorating physical or mental health because
                   of the aging process
            that substantially diminishes the ability of the defendant to provide self-
            care within the environment of a correctional facility and from which he
            or she is not expected to recover.

U.S.S.G. § 1B1.13, comment. n.1(A). In addition, the commentary advises that

“Other Reasons” can also suffice in Note 1(D).




                                     2
  Case 3:17-cr-00092 Document 130 Filed 08/19/20 Page 2 of 10 PageID #: 903
         Thus, the statutory requirements for sentence reduction are that the court:

(1) find extraordinary and compelling reasons for the reduction; (2) consider the

relevant sentencing factors under 18 U.S.C. § 3553(a); and (3) ensure any reduction

is consistent with applicable policy statements. 18 U.S.C. § 3582(c)(1)(A).

II.      Statement of facts

         A.    Background

         In 2015, Mr. Cummins transported a minor in interstate commerce, with the

intent to engage in illegal sexual activity. (Presentence Report (“PSR”) at ¶ 2-3.) He

was sentenced to 240 months. (D.E. 119, Judgment.)

         B.    Medical condition

         Mr. Cummins suffers from high blood pressure, which puts him at high risk

for suffering severe consequences from Covid-19. According to the Center for

Disease Control (CDC), people who have high blood pressure can be especially

vulnerable to and at higher risk for serious complications from Covid-19. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

risk.html. As researchers learn more about Covid-19, high blood pressure is

increasingly seen as a dangerous complicating factor. See, e.g., Erika Edwards, In

sickest COVID-19 patients, underlying conditions are common, large study finds:

High blood pressure, obesity and pre-diabetes are risk factors for severe cases, NBC

News (April 22, 2020), https://www.nbcnews.com/health/health-news/sickest-covid-

19-patients-underlying-conditions-are-common-large-study-n1189906. Recent

research indicates Covid-19 may target blood vessels:




                                         3
      Case 3:17-cr-00092 Document 130 Filed 08/19/20 Page 3 of 10 PageID #: 904
       If COVID-19 targets blood vessels, that could also help explain why patients
       with pre-existing damage to those vessels, for example from diabetes and
       high blood pressure, face higher risk of serious disease. Recent Centers for
       Disease Control and Prevention (CDC) data on hospitalized patients in 14
       U.S. states found that about one-third had chronic lung disease—but nearly
       as many had pre-diabetes, and fully half had pre-existing high blood
       pressure.

Meredith Wadman, How does coronavirus kill? Clinicians trace a ferocious rampage

through the body, from brain to toes, Science (April 17, 2020),

https://www.sciencemag.org/news/2020/04/how-does-coronavirus-kill-clinicians-

trace-ferocious-rampage-through-body-brain-toes. Mr. Cummins’s health issues

puts him at extremely high risk for complications or death from Covid-19.

       C.    Conditions in the prison where he is confined

       Mr. Cummins is housed at Talladega FCI. BOP currently reports ten positive

inmates and six positive staff members. This number reports only the known cases

within the prison; it is likely the actual numbers are much higher. See Wilson v.

Williams, No. 4:20-CV-00794, 2020 WL 1940882, at *2 (N.D. Ohio Apr. 22, 2020)

(noting that at FCI Elkton, one of the hardest-hit facilities, “it is unlikely that [the

BOP’s] figures represent the actual number of cases at the institution, given the

paltry number of tests the federal government has made available for the testing of

Elkton’s inmates”); United States v. Amarrah, No. 17-20464, 2020 WL 2220008, at

*6 (E.D. Mich. May 7, 2020) (“Zero confirmed COVID-19 cases is not the same thing

as zero COVID-19 cases.”) (emphasis in original). 1



1See also Walter Pavlo, Forbes, “Bureau of Prisons Underreporting COVID-19
Outbreaks in Prison” (April 1, 2020), available at
https://www.forbes.com/sites/walterpavlo/2020/04/01/bureau-of-prisons-

                                       4
    Case 3:17-cr-00092 Document 130 Filed 08/19/20 Page 4 of 10 PageID #: 905
      However it is not necessary to wait until Talladega is overrun to protect Mr.

Cummins. Courts have recognized the importance of removing at-risk inmates from

the BOP population, even where there are no confirmed Covid-19 cases yet. See

United States v. Atkinson, No. 2:19-CR-55 JCM (CWH), 2020 WL 1904585, **2-4

(D. Nev. Apr. 17, 2020) (granting compassionate release to defendant,

notwithstanding that FCP Atwater where he was housed had seen no cases of

COVID-19, recognizing how the realities of prison life make it impossible for

medically vulnerable inmates to follow CDC guidelines to protect themselves in the

face of COVID-19); see also United States v. Amarrah, 2020 WL 2220008 (E.D.

Mich. May 7, 2020) (releasing a medically vulnerable inmate from FCI Loretto,

despite no reported COVID-19 cases at the facility, because he could not adequately

protect himself in line with CDC guidelines); see also United States v. Washington,

Case No. 2:07-cr-258, Dkt. No. 529 (E.D. Pa. May 14, 2020) (granting compassionate

release in the absence of COVID-19); United States v. Ben-Yhwh, No. CR 15-00830

LEK, 2020 WL 1874125 (D. Haw. Apr. 13, 2020) (granting compassionate release in

the absence of COVID-19); United States v. Asaro, No. 17-CR-127 (ARR), 2020 WL

1899221 (E.D.N.Y. April 17, 2020) (granting compassionate release in the absence of

COVID-19, stating: “absent more information about how much testing the BOP is

conducting, it is possible that undetected cases are present in the facility”).




underreporting-outbreaks-in-prison/#8094d887ba32; The Marshall Project, Federal
Prison Agency “Put Staff in Harm’s Way” of Coronavirus (Apr. 3, 2020), available at
https://www.themarshallproject.org/2020/04/03/federal-prisons-agency-put-staff-in-
harm-s-way-of-coronavirus.

                                     5
  Case 3:17-cr-00092 Document 130 Filed 08/19/20 Page 5 of 10 PageID #: 906
       It is impossible to comply with the CDC’s safety regulations while

incarcerated in a facility like Talladega. See https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/what-you-can-do.html (recommending that individuals

stay home, wash hands often, engage in social distancing, and keep away from

people that are sick). Social distancing is difficult if not impossible in a prison

setting, 2 and this is especially true in a low-security facility such as Montgomery

FPC. Mr. Cummins’s presence there puts him at danger.

       D.    Efforts to gain relief from the Bureau of Prisons

       Mr. Cummins requested Compassionate Release on May 21, 2020 and has not

received a response. (D.E. 127, Pro Se Motion, at PageID# 894-95.) He has

exhausted his administrative remedies and this Court may act now.

III.   Argument

       A.    Mr. Cummins suffers from a serious physical or medical condition that
             amounts to an extraordinary and compelling reason to reduce his
             sentence.




2“Correctional and detention facilities can include custody, housing, education,
recreation, healthcare, food service, and workplace components in a single physical
setting. The integration of these components presents unique challenges for control
of COVID-19 transmission among incarcerated/detained persons, staff and visitors.”
Center for Disease Control and Prevention, Interim Guidance on Management of
Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities
(Mar. 23, 2020), available at https://www.cdc.gov/coronavirus/2019-
ncov/downloads/guidance-correctional-detention.pdf; see also
A prison doctor’s stark warning on coronavirus, jails and prisons, L.A. Times
(Mar. 20, 2020), available at https://www.latimes.com/california/story/2020-03-
20/prison-doctors-stark-warning-on-coronavirus-and-incarceration (“Prisons are
petri dishes for contagious respiratory illnesses.”).

                                       6
    Case 3:17-cr-00092 Document 130 Filed 08/19/20 Page 6 of 10 PageID #: 907
      A district court can reduce a final sentence if it finds that “extraordinary and

compelling reasons warrant such a reduction” and “such a reduction is consistent

with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). Under the old policy statement, “extraordinary and compelling

reasons” to reduce a sentence include a defendant who is “suffering from a serious

physical or medical condition . . . that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and

from which he is not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I). Mr.

Cummins’s condition meets this standard because his hypertension renders him

unable to care for himself or protect himself from Covid-19 while in the custody of

the BOP.

      Even before the Covid-19 pandemic, Mr. Cummins was “suffering from []

serious physical or medical condition[s]” from which he will not recover, and those

conditions “substantially diminish[]” his ability to provide self-care in his prison.

U.S.S.G. § 1B1.13, appl. n. 1(A)(ii). Mr. Cummins still suffers from these serious

medical conditions, namely high blood pressure. This puts him at higher risk for

serious complications from Covid-19. Further, Mr. Cummins cannot provide self-

care and protect himself from Covid-19 while in custody. That is especially true in

light of the conditions there, making social distancing impossible and the spread of

the virus likely.

      With his serious medical conditions and the danger posed by Covid-19, Mr.

Cummins cannot care for himself safely in his prison environment. Courts have




                                     7
  Case 3:17-cr-00092 Document 130 Filed 08/19/20 Page 7 of 10 PageID #: 908
found that the risk of Covid-19, combined with an individual’s high-risk health

factors, satisfy the language of Application Note 1(A). See, e.g., United States v.

Compagna, 2020 WL 1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (“Defendant’s

compromised immune system, taken in concert with the COVID-19 public health

crisis, constitutes an extraordinary and compelling reason to modify [] Defendant’s

sentence on the grounds that he is suffering from a serious medical condition that

substantially diminishes his ability to provide self-care within the environment of

the RCC”) (citing U.S.S.G. § 1B1.13, Application Note 1(A)); United States v.

Amarrah, No. 17-20464, 2020 WL 2220008, at *5 (E.D. Mich. May 7, 2020) (“many

courts have found that, for high risk individuals, communal prison confinement

conditions satisfy the definition of ‘extraordinary and compelling reason for release’

because they make it impossible for vulnerable individuals to ‘protect [them]selves

from the spread of a dangerous and highly contagious virus’”); United States v.

Muniz, 2020 U.S. Dist. LEXIS 59255, *3-4 (S.D. Tex. Mar. 30, 2020).

      This court should immediately reduce Mr. Cummins’s sentence on the

grounds that he is suffering from a serious medical condition that has substantially

diminishes his ability to provide self-care within his prison environment.

      B.     Under § 3553(a), the Court should release Mr. Cummins and possibly
             require him to serve a period in home confinement.

      Where, as here, extraordinary and compelling reasons are established, the

Court must consider the relevant sentencing factors in § 3553(a) to determine

whether a sentence reduction is warranted. 18 U.S.C. § 3582(c)(1)(A)(i).




                                     8
  Case 3:17-cr-00092 Document 130 Filed 08/19/20 Page 8 of 10 PageID #: 909
      If released, Mr. Cummins can reside with his sister Daphne Quinn in

Columbia, TN. Counsel is providing information regarding Ms. Quinn to the U.S.

Probation Office. Mr. Cummins was sentenced as a first time offender with zero

criminal history points. (PSR at ¶ 50.) The Section 3553(a) factors weigh in favor of

his release.

      In sum, Mr. Cummins respectfully requests that the Court reduce his

sentence to time served, possibly to be followed by a period of home detention.

United States v. Perez, 2020 WL 1546422, *2 (S.D.N.Y. Apr. 1, 2020) (“The benefits

of keeping him in prison for the remainder of his sentence are minimal, and the

potential consequences of doing so are extraordinarily grave.”); Rodriguez, 2020

U.S. Dist. LEXIS 58718 at *26 (following similar logic). Such a sentence would

reflect the seriousness of his offense, would adequately serve the need for

deterrence, and it would likewise serve the purposes of further promoting his

rehabilitation.

IV.   Conclusion

      Mr. Cummins respectfully asks that the Court reduce his custodial sentence

to time served and to order him to serve a period of his supervision in home

confinement. He also asks that the Court order the government to respond to this

motion in an expedited manner and to provide a full copy of his BOP medical

records.




                                     9
  Case 3:17-cr-00092 Document 130 Filed 08/19/20 Page 9 of 10 PageID #: 910
                                     Respectfully submitted,

                                     s/ Dumaka Shabazz
                                     DUMAKA SHABAZZ
                                     Assistant Federal Public Defender
                                     MOLLY ROSE GREEN
                                     Research and Writing Attorney
                                     810 Broadway, Suite 200
                                     Nashville, Tennessee 37203
                                     615-736-5047

                          CERTIFICATE OF SERVICE

      I hereby certify that on August 19, 2020, I electronically filed this
Supplemental Motion for Compassionate Release with the U.S. District Court Clerk
by using the CM/ECF system, which will send a Notice of Electronic Filing to Sara
Beth Myers, Assistant United States Attorney, Office of the U.S. Attorney, 110
Ninth Avenue North, Suite A961, Nashville, Tennessee, 37203.

                                     s/ Dumaka Shabazz
                                     DUMAKA SHABAZZ




                                     10
  Case 3:17-cr-00092 Document 130 Filed 08/19/20 Page 10 of 10 PageID #: 911
